PD-0478-16                                                                                              PD-0478-18
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                       Transmitted 6/17/2016 5:35:53 PM
                                                                                         Accepted 6/21/2016 2:38:46 PM
                                                                                                         ABEL ACOSTA
                                                                                                                 CLERK

                                   SHAREN WILSON
                                   Criminal District Attorney
                                        Tarrant County


                                         June 17, 2016

Hon. Abel Acosta, Clerk                                                                June 21, 2016
Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

     Re:     Gulledge v. State, No. PD-0478-16

Greetings:

This letter is in response to Appellant’s Petition for Discretionary
Review filed in this Court, on June 7, 2016, in Gulledge v. State, No. 02-
15-00196-CR, 2016 WL 551957, at *1 (Tex.App. -- Fort Worth Feb. 11,
2016, pet. filed) (mem. op., not designated for publication).

Appellant’s petition presents two grounds for review that each attack
the trial court’s denial of Appellant’s motion to suppress. Pet. at 3.

As an initial matter, Appellant’s attacks on the trial court’s order
should be overruled because they constitute a mere rehash of the
complaints that Appellant presented to the court of appeals rather than
an attempt to demonstrate where the unpublished court of appeals’
memorandum decision violates precedent. Degrate v. State, 712 S.W.2d
755, 756 (Tex. Crim. App. 1986) (per curiam) (discretionary review
petition should specifically address court of appeals' decision, and “[a]ny
petition which fails to set forth adequate reasons for this Court to
exercise its discretion to review a court of appeals' opinion is subject to .
. . summary refusal”); see also TEX. R. APP. P. 66.1 & 68.1; Bradley v.
State, 235 S.W.3d 808, 808-10 (Tex. Crim. App. 2007) (Cochran, J.,
concurring in denial of review).

                401 West Belknap     •    Fort Worth, Texas 76196   •   817.884.1400
Second, Appellant was clocked on radar going 54 m.p.h. in a 40 m.p.h.
zone. RR. II-9. To the extent that Appellant now seeks to complain
about the admission of radar evidence, see Pet. at 4-5, such a complaint
was not preserved in the trial court and was not presented as an issue
to the court of appeals. Gulledge, 2016 WL 551957, at *1 n.2 (“Gulledge
did not object to the radar testimony at the suppression hearing . . . .”).

Third, much of Appellant’s complaint seems to be that regardless of the
trial court’s finding under TEX. TRANSP. CODE § 545.351, reversal is
required because the trial court mistakenly had a finding under TEX.
TRANSP. CODE § 545.353. Pet. at 7-8. Appellant’s petition provides
no response to the well-established precedent – which the court of
appeals followed – holding that a judgment must be upheld if it is
correct under any theory applicable to the case. Gulledge, 2016 WL
551957, at *3.

Appellant’s petition should be refused. Thank you.

Respectfully submitted,

SHAREN WILSON                   /s/ David M. Curl      _____
Criminal District Attorney      DAVID M. CURL, Assistant
Tarrant County, Texas           State Bar No. 05254950
                                401 W. Belknap Street
DEBRA WINDSOR,                  Fort Worth, Texas 76196-0201
Assistant Criminal              (817) 884-1687
District Attorney               FAX (817) 884-1672
Chief, Post-Conviction          ccaappellatealerts@tarrantcountytx.gov

                   CERTIFICATE OF COMPLIANCE

The number of words computed in accordance with TEX. R. APP. P.
9.4(i)(1) are 363.
                            /s/ David M. Curl____
                            DAVID M. CURL, Assistant
                            Criminal District Attorney

                                     2
                    CERTIFICATE OF SERVICE

One copy of the State's letter reply to Appellant's petition for
discretionary review has been sent to (1) counsel for Appellant Ashley
Gulledge, Mr. Jerry D. Kelly at jerryd_kelly@yahoo.com, and (2) Ms.
Lisa       McMinn,       State       Prosecuting      Attorney      at
information@spa.texas.gov, on this the 17th day of June 2016.

                                      /s/ David M. Curl__________
                                      DAVID M. CURL, Assistant
                                      Criminal District Attorney




                                  3